This is a Non-Final office action for serial number 16/932673.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the mounting interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
	The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-10, 15, 16, and 17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Herb et al. (Herb) 6,726,117. Herb discloses (Claim 1) a clamp assembly comprising: an upper clamp member including a first projection extending from a lower surface thereof, the first projection configured to be at least partially received in a complementary opening of a mounting member; and a lower clamp member removably coupled to the upper clamp member, the lower clamp member including a second projection extending from an upper surface thereof, the second projection configured to be at least partially received in the complementary opening, the first projection and the second projection being configured to substantially impede rotation of the clamp assembly relative to the mounting member; and a mount configured to be attached to the upper clamp member; (Claim 2) the clamp assembly of claim 1, wherein the first projection and the second projection are each configured to allow for translational movement of the clamp assembly relative to the mounting member; (Claim 3) the clamp assembly of claim 1, wherein the upper clamp member includes a first portion and a second portion extending outwardly from opposite sides of the first portion, the second portion extending at an obtuse angle relative to a surface of the first portion; (Claim 4) the clamp assembly of claim 3, wherein at least one of the upper clamp member or the lower clamp member includes a pad configured to engage a portion of the mounting member; (Claim 6) the clamp assembly of claim 1, further comprising a fastener extending through the mounting interface and the upper clamp member, the fastener configured to threadably engage the lower clamp member to couple the clamp assembly to the mounting member; (Claim 8) a clamp assembly comprising: an upper clamp member including: a first portion; a second portion extending outwardly from opposite sides of the first portion, the second portion extending at an obtuse angle relative to a bottom surface of the first portion; and a first pad configured to engage a mounting member; a lower clamp member removably coupled to the upper clamp member, the second portion and the first pad being cooperatively configured to substantially impede rotation of the clamp assembly relative to the mounting member; and a mount configured to be attached to the upper clamp member; (Claim 9) the clamp assembly of claim 8, wherein the upper clamp member further comprises a projection extending from the bottom surface, the projection configured to be at least partially received in a complementary opening of the mounting member; (Claim 10) he clamp assembly of claim 8, wherein the lower clamp member includes a projection extending from an upper surface thereof, the projection configured to be at least partially received in a complementary opening of the mounting member; (Claim 15) a clamp assembly comprising: an upper clamp member comprising: a first portion; a second portion extending outwardly from opposite sides of the first portion, the second portion extending at an obtuse angle relative to a bottom surface of the first portion; and a projection extending from the bottom surface, the projection configured to be at least partially received in a complementary opening of a mounting member; and a lower clamp member removably coupled to the upper clamp member, the second portion and the projection being cooperatively configured to substantially impede rotation of the clamp assembly relative to the mounting member; and a mount configured to be attached to the upper clamp member; (Claim 16) the clamp assembly of claim 15, wherein the lower clamp member includes a projection extending from an upper surface thereof, the projection configured to be at least partially received in the complementary opening; (Claim 17) the clamp assembly of claim 15, wherein at least one of the upper clamp member or the lower clamp member includes a pad configured to engage a portion of the mounting member.  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (mount)][AltContent: arrow][AltContent: textbox (fastener (6))][AltContent: arrow][AltContent: textbox (mounting member)][AltContent: arrow][AltContent: textbox (second projection )][AltContent: arrow][AltContent: arrow][AltContent: textbox (second portion)][AltContent: arrow][AltContent: textbox (first portion
second portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (pad
upper clamp member 
first projection
lower clamp member (1))]               
    PNG
    media_image1.png
    576
    501
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 5, 7, 11, 12, 13, 14, 18, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional clamping members. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631